Jansen, P.J.
(concurring in part and dissenting in part). I respectfully dissent from the majority’s decision to reverse with regard to counts i, n, vi, and vn of defendants’ countercomplaint and remand for entry of judgment in favor of plaintiff regarding those claims. I would affirm the jury’s verdict and the trial court’s rulings in all respects.
I agree with the majority with respect to defendants’ issues on appeal to the extent that defendants have not raised any issue requiring reversal. Regarding the issue of setoff, I would find no error because the parties agreed on the record that the jury would be instructed that the trial court would set off any real estate hens on defendants’ property from any award, and at the posttrial hearing, the trial court noted that the amount of the setoff represented supe*685rior or senior liens that would become plaintiffs liability.
With respect to the cross appeal, I respectfully dissent. I would hold that the trial court did not err in denying plaintiffs motion for judgment notwithstanding the verdict (jnov) regarding count I (bad-faith breach of contract for failure of plaintiff to loan 1991 operating funds to defendants), count n (bad-faith breach of contract when plaintiff refused to surrender collateral proceeds to pay other of defendants’ creditors), count vi (breach of fiduciary duty by plaintiff in failing to release collateral proceeds to tender payment on Federal Land Bank’s mortgage), and count vn (duress by plaintiff in procuring the May 1990 mortgage on the Partaka farm) because there were factual questions for the jury to resolve. I do not believe that defendants’ counterclaim is deficient as a matter of law as the majority apparently holds.
The standard of review for jnov requires review of the evidence and all legitimate inferences in the light most favorable to the nonmoving party. Orzel v Scott Drug Co, 449 Mich 550, 557; 537 NW2d 208 (1995). Only if the evidence so viewed fails to establish a claim as a matter of law, should a motion for jnov be granted. Id. at 558. I would find that defendants presented sufficient evidence to support each claim and that the majority is simply, and improperly, substituting its own judgment for that of the jury. See McLemore v Detroit Receiving Hosp & Univ Medical Center, 196 Mich App 391, 395; 493 NW2d 441 (1992).
With regard to count I, defendants alleged a bad-faith breach of an agreement to loan defendants operating funds for 1991. There was evidence that loan officers of plaintiff’s office went to defendants’ farm *686in October 1990 and that the loan officers promised to grant a loan in the spring of 1991 if defendants agreed to hold an equipment auction and pay plaintiff $40,000. Defendants, in December 1990, sold certain machinery and paid plaintiff over $50,000 from the proceeds. Further, it was defendants’ contention that the promise to loan additional money in the spring of 1991 falls within the Basic Loan Agreement. The terms of the Basic Loan Agreement clearly contemplate additional loans made in the future and specifically states that all loan applications and loans made in the future are covered by the terms of the Basic Loan Agreement. Therefore, the essential terms of the agreement to loan money for the spring of 1991 are covered by the Basic Loan Agreement. Additionally, defendants applied for an operating loan in 1990, which plaintiff approved and extended repayment dates on all outstanding debt.1 Finally, even if the terms of the Basic Loan Agreement relieved plaintiff of any obligation to lend further operating funds in 1991, there was evidence that plaintiff had agreed to do so, even if not obliged to do so.
Accordingly, the jury could find that plaintiff, in bad faith, breached an agreement to loan defendants operating funds for 1991.
With respect to count n, defendants alleged a bad-faith breach of contract when plaintiff refused to surrender its collateral proceeds to pay other creditors of defendants. There was evidence that, in January 1990, Crystal Weldon instructed one of plaintiff’s employees to apply $10,000 of a total check amount *687of $83,000 to a mortgage payment owed by defendants to the Federal Land Bank. The majority holds that plaintiffs refusal to relinquish its bargained-for rights in collateral does not qualify as bad faith. However, the critical fact here is that the contract (the April 19, 1989, supplementary loan agreement) required a payment of $50,532 principal on the operating note, and plaintiff applied $66,246.50 to pay the principal on that note. Thus, the check for $83,000 covered the amount that defendants owed on the contract to plaintiff, and covered the additional $10,000 that defendants asked be applied to the mortgage with the Federal Land Bank. Moreover, defendants did not discover until several months after instructing plaintiff to apply $10,000 toward the mortgage that plaintiff did not do so. Accordingly, the jury could find that plaintiff, in bad faith, breached a contract when it failed to apply $10,000 toward the mortgage as instructed by defendants.
Further, there was sufficient evidence presented to find that the failure to apply the $10,000 toward the mortgage with the Federal Land Bank caused damages in the amount the jury awarded, $500,000. Because the $10,000 was not applied toward the mortgage, the mortgage was foreclosed and the Caskey farm was later sold to a third party. The loss of the Caskey farm included the loss of crop income derived from the farm as testified to by Major Weldon. Thus, there is evidence supporting the juiy’s finding of causation between the breach and defendants’ damages.
With respect to count vi, defendants alleged breach of a fiduciary duty by plaintiff in failing to release its collateral proceeds (the $10,000) toward the mortgage with the Federal Land Bank. Defendants note that *688there is a power of attorney, dated July 6, 1988, in which the Farm Credit Bank of St. Paul granted agent and attorney-in-fact status to plaintiff. Other evidence in this regard is that paragraph 3.1 of the Basic Loan Agreement states that plaintiff “is unwilling and unable to lend money without retaining ultimate control of the repayment requirements.” There was other testimony from Crystal Weldon that she, her husband, and Per Peterson (plaintiffs loan officer) decided together what crops would be grown, as well as other financial decisions. Peterson, as well, testified that he and defendants would mutually decide how much money would be needed for operations and machinery, and admitted that defendants were relying on him to sit down with them and discuss what was happening and bring any problems to their attention.
Under these circumstances, I would hold that the jury could properly determine that there was a fiduciary relationship because there was a reposing of faith, confidence, and trust and a placing of reliance by defendants on the judgment and advice of plaintiff.
With respect to count vn, there is no need to address this issue because the trial court set aside the jury’s verdict for defendants in the judgment, finding that the relief sought by defendants in this count was inconsistent with the relief defendants sought and the verdict rendered by the jury. Further, contrary to defendants’ argument, it was not error for the trial court to set aside the jury’s verdict regarding count vn because this effectively validated plaintiff’s mortgage on the Partaka farm and its purchase price of the premises at the foreclosure sale, thus reducing defendants’ debt.
*689As its final argument, plaintiff contends that the damages awarded defendants are excessive, contrary to contract law, and against the great weight of the evidence. I disagree. Once injury is proved, recovery is not precluded simply because proof of the amount of damages is not mathematically precise. Godwin v Ace Iron & Metal Co, 376 Mich 360, 368; 137 NW2d 151 (1965). Further, where reasonable minds could differ regarding the level of certainty to which damages have been proved, this Court is careful not to invade the fact finding of the jury and substitute its own judgment. Severn v Sperry Corp, 212 Mich App 406, 415; 538 NW2d 50 (1995). Finally, where, the award “falls reasonably within the range of evidence and within the limits of what reasonable minds would deem just compensation for the injury sustained, the award should not be disturbed.” Frohman v Detroit, 181 Mich App 400, 415; 450 NW2d 59 (1989). Here, the award falls within the range of evidence, is not excessive, and is not contrary to contract law.
I would affirm the trial court’s final judgment in all respects.

 Even this fact is conceded in plaintiff’s brief, as cross-appellant, at page six.